Case 1:19-cv-05523-SDG Document 147 Filed 07/17/21 Page 1of1

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
Northern District of Georgia

Case Number: 1:19-CV-5523-ODE

Plaintiff: Berkeley Ventures II, LLC

vs.

Defendant: Sionic Mobile Corporation
Ronald D. Herman

For:

Jason Godwin

Godwin Law Group

3985 Steve Reynolds Boulevard
Building D

Norcross, GA 30093

Received by Ancillary Legal Corporation on the 15th day of July, 2021 at 10:35 am to be served on USSCVF
clo Jeff Williams, registered agent, 2604 Abbey Court, Alpharetta, GA 30004.

|, Joyce Clemmons, being duly sworn, depose and say that on the 16th day of July, 2021 at 1:31 pm, |:

served USSCVF c/o Jeff Williams, registered agent by delivering a true copy of the Subpoena to
Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action,
Federal Rule of Civil Procedure 465 (c), (d), (e), and (g) (Effective 12/1/13) With Exhibit A to: Chris D.
Lee as Authorized to Accept for USSCVF, at the address of: 2604 Abbey Court, Alpharetta, GA 30004.

Additional Information pertaining to this Service:
7/16/2021 1:31 pm Perfected corporate service at 2604 Abbey Court, Alpharetta, GA 30004, served Chris

D. Lee, Authorized Recipient/Vice President per Derek Cunningham, Senior Vice President (on cell phone
speaker) male, white, 25-35 yrs., 5’9-6’0, 150-170 Ibs., brown hair, and not wearing glasses.

| am an agent of Ancillary Legal Corporation and am competent in all respects to testify regarding the
matters set forth herein. | have personal knowledge of the facts stated herein and know them to be true.|
have no interest in the outcome of this action and am not related to any of the parties. | am 18 or more

years of age and am authorized to serve process.
Nios: (.. ceases

y e Clemmons
r
/

 

Subscribed and Sworn to before me on the \s Server
day of July , @OCU __ by the affiant / . ;
who is personall¥ known to me. cillary Legal Corporation

2900 Chamblee Tucker Road
1 Ureclraw Building 13

LAA

NOTARY PUBLIC Atlanta, GA 30341
(404) 459-8006

we
oN MAG, Our Job Serial Number: ANC-2021007861
3 wit rFreee Pig Ref: Berkeley
= wtgnission -, iL %
SE %
= sY me 3
F iP yoTARy, 3: 2
24 Pusiie igs
Soa TF
4 AY P.. =
“9 <9 3, WS
“Hay GOUNT ‘wer

Copyright © 1992-2021 Database Services, Inc. - Process Server's Toolbox V8.2c

 
